IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


COMMONWEALTH OF PENNSYLVANIA               : No. 21 MAP 2019
                                           :
                                           :
             v.                            :
                                           :
                                           :
RODNEY LANDIS                              :
                                           :
                                           :
APPEAL OF: PENNSYLVANIA STATE              :
POLICE                                     :

COMMONWEALTH OF PENNSYLVANIA,              : No. 24 MAP 2019
                                           :
                    Cross-Appellant        :
                                           :
                                           :
             v.                            :
                                           :
                                           :
RODNEY LANDIS,                             :
                                           :
                    Appellee               :
                                           :


                                      ORDER



PER CURIAM                                           DECIDED: November 5, 2020

      AND NOW, this 5th day of November, 2020, the Unopposed Applications to

Discontinue Appeal and Remand to the Trial Court for Further Proceedings are

GRANTED. The matters are REMANDED to the Court of Common Pleas of York County

for proceedings consistent with Commonwealth v. Lacombe, 234 A.3d 602 (Pa. 2020).